Per Curiam.
On April 13, 1970, defendant Patrick William Priebe and codefendant Raymond McKamey were convicted of larceny over $100 (MCLA § 750.356 [Stat Ann 1971 Cum Supp § 28.588]) by a jury and were sentenced.
On appeal the defendant argues that a police officer was permitted to give expert opinion testimony eoneerciing footprints allegedly left by the defendant at the scene of the crime. A reading of the transcript reveals that this testimony was excluded.
Defendant’s contention that the prosecutor erroneously failed to introduce the shoes that left the footprints in question is without merit. No objection to this omission was made at trial.
Affirmed.